                                          Case 3:20-cv-04439-JSC Document 23 Filed 09/03/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     R. ANDRE KLEIN, et al.,                           Case No. 20-cv-04439-JSC
                                                        Plaintiffs,                        ORDER REQUESTING DEFENDANTS
                                   8
                                                                                           TO RESPOND TO PLAINTIFFS’
                                                 v.                                        ADMINISTRATIVE MOTION TO
                                   9
                                                                                           CONSIDER WHETHER CASES
                                  10     LAWRENCE J. ELLISON, et al.,                      SHOULD BE RELATED
                                                        Defendants.                        Re: Dkt. No. 20, 22
                                  11

                                  12          Before the Court is Plaintiffs’ administrative motion to consider whether the instant action
Northern District of California
 United States District Court




                                  13   and Sherman v. Ellison, Case No. 4:20-cv-05255-DMR, should be related. The Sherman Plaintiff

                                  14   opposes relating the cases. While Defendants apparently agree with the Klein plaintiffs that the

                                  15   cases are related, they have not filed their own response to the motion. The Court would find it

                                  16   helpful to hear from Defendants as to whether and why they believe the cases are related.

                                  17   Accordingly, the Court requests Defendants to weigh in on the motion on or before September 11,

                                  18   2020. The Court notes that Defendants have not yet appeared in the Sherman action; accordingly,

                                  19   the Court understands if they require more time to respond to the Court’s request.

                                  20          IT IS SO ORDERED.

                                  21   Dated: September 3, 2020

                                  22

                                  23
                                                                                                   JACQUELINE SCOTT CORLEY
                                  24                                                               United States Magistrate Judge
                                  25

                                  26
                                  27

                                  28
